Citation Nr: 0934218	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-15 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, rated 40 percent disabling prior to February 4, 
2000, 60 percent from February 4, 2000, through March 31, 
2004, and 40 percent from April 1, 2004. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from November 
1969 to August 1970.  

This appeal arises to the Board of Veterans' Appeals (Board) 
from a May 2000-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that in pertinent part denied an increased rating 
for a lumbar spine disability.  The Veteran timely appealed 
the denial of an increased rating for his lumbar spine.  In 
May 2002, however, the RO granted an increased schedular 
rating for the lumbar spine, but then failed to forward the 
case to the Board.  Rather, the RO attempted to withdraw the 
Veteran's appeal in violation of 38 C.F.R. § 20.204.  
According to § 20.204, only an appellant, or an appellant's 
authorized representative, may withdraw an appeal.  Because 
the Veteran timely appealed this issue, the Board has 
jurisdiction.

This appeal also arises from a March 2005-issued RO rating 
decision that in pertinent part denied entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability (hereinafter referred to as TDIU).

The issue of an increased schedular rating for the lumbar 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Persuasive medical evidence that service-connected 
disabilities would prevent gainful employment in any capacity 
has been submitted. 





CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (a), 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in full the benefits 
sought by the claimant.  Therefore, any error committed with 
respect to either the duty to notify or the duty to assist 
does not result in unfair prejudice to the Veteran and need 
not be discussed.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16 (a) (2009).

Age may not be considered as a factor in evaluation service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2009).  

The Veteran contends that service connected disabilities 
prevent him from engaging in substantially gainful 
employment.  He made this assertion in June 1999 and at 
various times since then. 

The Veteran has a 50 percent rating for a psychiatric 
disability, a 40 percent rating for a lumbar spine 
disability, and a 10 percent rating for a duodenal ulcer.  
The combined rating is 70 percent.  He meets the schedular 
guidelines provided for consideration of a TDIU pursuant to 
§ 4.16 (a).  While an increased schedular rating for the 
lumbar spine remains on appeal, because the evidence for TDIU 
is favorable, adjudication of the TDIU issue will not result 
in unfair prejudice to the Veteran. 

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for 
TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994).  Assignment of a TDIU evaluation requires 
that the record reflect some factor that "takes the 
claimant's case outside the norm" of any other veteran rated 
at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The question is 
whether the Veteran is capable of performing the physical and 
mental tasks required of employment, not whether the Veteran 
can find employment.  Id.

In September 2003, a VA staff psychiatrist assigned a Global 
Assessment of Functioning (GAF) score of 50 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, GAF scores of 41 through 50 or 
lower are indicative of serious symptoms, or serious 
difficulty in social, occupational, or school functioning, 
i.e., no friends, unable to keep a job.  See 38 C.F.R. 
§ 4.125 (2008)].  While higher GAF scores have been assigned, 
the September 2003 GAF score of 50 suggests that the service-
connected psychiatric disability might produce 
unemployability during periods of acute exacerbation.

A statement dated in October 2004 from a VA physician 
indicates that it was his opinion that the Veteran was unable 
to work any type of administrative or industrial type of work 
due to his lower back and mental health conditions.  

According to a January 2005 VA mental disorders compensation 
examination report, the mental disorder itself would not 
produce unemployability.  After offering that opinion, the 
clinical psychologist cautioned that the combination of all 
service-connected disabilities may change the outcome.  The 
psychologist deferred the ultimate question of 
unemployability due to all service-connected disabilities to 
another examiner.  

According to a January 2005 referral VA compensation 
examination report, the service-connected low back disability 
produced debilitating pain and lower extremity radiculopathy 
nearly constantly.  The examining osteopath concluded, "It 
is just as likely as not the patient's service-connected low 
back condition would prevent him from being gainfully 
employed in any capacity."  

While no VA examiner appears to address the impact that all 
service-connected disabilities would have on employability, 
the January 2005 examining osteopath has offered a 
persuasive, favorable opinion based on a single service-
connected disability alone.  No medical professional has 
controverted this opinion.  

According to a May 2009-submitted VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability, the Veteran completed four years of high 
school and had training in air conditioning, electrical work, 
and metal work.  He had completed no other training.  He 
reported that he had not worked full time since 2004.  The 
weight of the medical evidence shows that the Veteran cannot 
work due to service-connected disability and there is no 
medical opinion refuting the favorable one.  The Board is 
therefore precluded from substituting its own judgment for 
that of the physician.  Colvin v. Derwinski, 1 Vet. App. 171, 
172 (1991) (the Board must consider only independent medical 
evidence to support their findings rather than provide their 
own medical judgment in the guise of a Board opinion).

The law provides that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
In this case, the Board finds that the evidence is favorable 
to the claim.  TDIU is therefore granted.  




ORDER

Entitlement to TDIU is granted, subject to the laws and 
regulations governing payment of monetary benefits. 


REMAND

With respect to an increased rating for the service-connected 
lumbar spine disability, a statement of the case was issued 
in October 2001, prior to significant changes in the rating 
schedule for intervertebral disc syndrome.  No supplemental 
statement of the case (SSOC) has been issued since then.  
Moreover, significant medical evidence has been submitted 
since then, including a January 2005 compensation examination 
report.  Furthermore, in October 2008, the Veteran asserted 
that all disabilities had worsened.  Finally, VA's duty to 
notify and to assist the Veteran has evolved since a July 
2001 notification letter was sent out.  

To ensure due process, the increased rating claim must be 
remanded for a fresh examination, for consideration of all 
relevant evidence submitted since October 2001, for 
additional notice to be supplied the Veteran, and for 
consideration of the revised rating criteria for 
intervertebral disc syndrome.  

The case is therefore remanded to the AMC for the following 
action:

1.  VA must review the file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2009) and 38 C.F.R. § 3.159 (2008)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  The claims files must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should make 
arrangements for an examination of the 
lumbar spine by an appropriate 
specialist.  The claims file should be 
made available to the physician for 
review.  The physician is asked to review 
the claims files, elicit a history of 
relevant symptoms from the Veteran, 
examine the lumbar spine and related 
radiculopathy, and offer current 
diagnoses.  The physician should offer a 
complete rationale for any conclusion in 
a legible report.  If any question cannot 
be answered, the physician should state 
the reason.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim for a higher rating for the spine 
and related radiculopathy.  If the 
benefits sought remain denied, the 
Veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to report for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 
(2008).  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


